Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 are pending. Claim 19 has been withdrawn. Claims 1-3, 7, 9-14, and 18-19 have been amended. Claim 20 is new. The interpretations under 35 USC 112f are maintained. Rejections under 35 USC 112b are revised in view of the amendment. The rejections under 35 USC 103 are revised in view of the amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “build material application element” in claims 2-3 and 9-12. [0039], [0041], [0066], and [0073] of Applicant’s disclosure indicates a “build material application element” may be a recoating blade or a chamber comprising a gate-like opening that could include a closing element. Additionally, “a moveably supported build material supply element” in claims 15-16. [0025], [0030], [0061], and [0068] of Applicant’s disclosure indicates a “build material supply element” is a plate.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 18 recite, “the build area of the apparatus is not arranged within the second motion path.” Applicant’s disclosure does not provide an adequate written description for this negative limitation. Applicant’s specification does not include language describing the second motion path with an exclusion as claimed. Additionally, this negative limitation provides for a wide array of possibilities beyond the embodiments disclosed by Applicant. Applicant is encouraged to recite the relative arrangement of the first and second motion path or positively reciting what each motion path passes over with respect to [0043-44] or [0078-84].

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite, “the build area of the apparatus is arranged within the first motion path” and “the build area of the apparatus is not arranged within the second motion path.” The meaning of these terms is unclear. The first build material application device does not move through the build area. It crosses above the build area and is in contact with it (see [0080-84]). With this conflict, it is not clear what it means for the build area to be arranged “within the first motion path.” Similarly, it is unclear what it means for the build area not to be “within the second motion path.” Accordingly, claims 1 and 18 are indefinite and claims 2-17 and 20 are rejected as depending from claim 1.
Claim 7 recites, “wherein the first build material application device is supplied build material from the first build material supply device and the second build material application device is supplied build material from the second build material supply device.” It is unclear if this limitation is drawn merely to the build material application devices being capable of being so supplied is drawn to a method step of supplying as recited. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claim 9 recites “wherein the control device is configured to control a motion of the at least one build material application element of the second build material application device based on a motion of the at least one build material application element of the first build material application device.” It is unclear what “based on” means in this context. Claim 9 and claims 10-12 and 15-17 depending from claim 9 are accordingly indefinite.
Claims 10-11 recite that the “at least one build material application element is positioned” “upstream” or “downstream” of various supply areas. The meaning of upstream and downstream is unclear in this context, as a clear progression that could be thought of in terms of upstream and downstream is not present. Claims 12 and 15-17 rejected as depending from claim 11.
Claim 17 recites “a first build material receiving volume” and “a second build receiving volume.” With reference to “first build material receiving volume 15” of Fig. 1, it is unclear if the claim term refers to a volume of space above a build material supply element 14 embodied as a plate or a volume of powder comprising build material.
Claim 20 recites, “wherein the first build material application device moves in the first motion path simultaneously as the second build material application device moves in the second motion path.” It is unclear if this limitation is drawn merely to the first build material application device and the second build material application devices being capable of moving as recited or if the limitation is drawn to a method step of moving as recited. An amendment more specifically reciting the structure of the components and their functional relationship without describing a method step would clarify the ambiguity.
As per MPEP 2173.05(p)(ll), a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. It is not clear if the claims are drawn only to structures that are capable of performing the method steps or if the claims are intended to be written as method steps. For the sake of examination, the claims have been interpreted as only requiring that the claimed structures be capable of performing the method steps and are not so narrow as to require the method steps to actually be performed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Din (US 2016/0221263) in view of Dries (US 2019/0313878).
Regarding claim 1, Din discloses an apparatus for additively manufacturing a three-dimensional object (3-D printing apparatus 100, [0025], Figs. 2-5) formed by successive layerwise selective consolidation of build material layers in a build area of the apparatus (dispense bonding material by printing head 124, printing bed 112 constitutes a build area, [0027], Figs. 2-3 and 5), the apparatus comprising: a first build material supply device (second supplying platform 116, [0029], Figs. 2-3) configured to supply an amount of build material (building powder M2, [0027]) to a first build material application device (paving roller 122b, [0029], Figs. 2-5); the first build material application device is configured to moving in a first motion path to apply an amount of build material in the build area of the apparatus (paving roller 122b is movable for applying building powder to printing bed 112, [0029]), the build area of the apparatus is arranged within the first motion path (paving roller 122b’s contact with printing bed 112 while in motion constitutes the build area being so arranged, [0029]); a second build material supply device configured to supply an amount of build material to a second build material application device (first supplying platform 114 supplies powder to paving roller 122a, [0028]); and the second build material application device is configured to move in a second motion path to apply an amount of build material to a supply area of the first build material supply device (paving roller 122a applies building powder M1 to second supplying platform 116 while moving above second supplying platform 116, [0028]), the build area of the apparatus is not arranged within the second motion path (paving roller 122a does not contact printing bed 112 while in the motion of the second motion path as recited, [0028]).
Din teaches an apparatus substantially as claimed. Din does not disclose manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus.
However, in the same field of endeavor of additive manufacturing by selectively consolidating powder, ([0061]), Dries teaches manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of build material layers by at least one energy beam in a build area of the apparatus ([0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Din to include a laser for sintering powder instead of depositing a bonding material because [0061] of Dries teaches that these alternatives are art recognized equivalents for consolidating powder.
Regarding claim 2, Din as modified teaches wherein the first build material application device comprises at least one build material application element moveably supported relative to the first build material supply device in a first motion path (paving roller 122b is moveable relative to second supplying platform 116, moving in direction D2, [0029], Figs. 2-3), and wherein the at least one build material application element is configured to move across the supply area of the first build material supply device and the build area of the apparatus (paving roller 122b is configured to be moveable across supply area of second supplying platform 116 and printing platform 112, [0029], Figs. 2-3).
Regarding claim 3, Din as modified teaches wherein the second build material application device comprises at least one build material application element moveably supported relative to the second build material supply device in a second motion path (paving roller 122a is moveable relative to first supplying platform 114, moving in direction D1, [0028]), and wherein the build material application element is configured to move across the supply area of the second build material supply device and the supply area of the first build material supply device (paving roller 122a is configured to move across first supplying platform 114 and second supplying platform 116, [0028]).
Regarding claim 4, Din as modified teaches wherein the first motion path extends in a first spatial direction and the second motion path extends in a second spatial direction different from the first spatial direction (D1 extends in the opposite direction of D2, Fig. 3).
Regarding claim 5, Din as modified teaches wherein the first motion path at least extends across the supply area of the first build material supply device and the build area of the apparatus ([0029]) and the second motion path at least extends across the supply area of the second build material supply device and the supply area of the first build material supply device ([0028]).
Regarding claim 6, Din as modified teaches wherein the second build material supply device is arranged in a lateral arrangement relative to the first build material supply device (first supplying platform 114 and second supplying platform 116 are lateral relative to each other, Fig. 3).
Regarding claim 7, Din as modified teaches wherein the first build material application device is supplied building material from the first build material supply device (paving roller 122b collects powder from second supplying platform 116 before delivering to printing platform 112, [0029]) and the second build material application device is supplied build material from the second build material supply device (paving roller 122a collects powder from first supplying platform 114 before delivering to printing platform 112, [0028]).
Regarding claim 8, Din as modified teaches further comprising a control device configured to control operation of the first and second build material application devices (apparatus 100 controls movements, teaching a component performing that function, [0031], Fig. 1).
Regarding claim 9, Din as modified teaches wherein the control device is configured to control a motion of the at least one build material application element of the second build material application device based on a motion of the at least one build material application element of the first build material application device (apparatus 100 controls movements, teaching a component performing that function, [0031], Fig. 1).
Regarding claim 10, Din as modified teaches wherein the control device is configured to control a motion of the at least one build material application element of the first build material application device from a start position of the at least one build material application element in which the at least one build material application element is positioned upstream of the supply area of the first build material supply device before starting a build material application motion allowing for applying build material in the build area of the apparatus towards an end position of the at least one build material application element in which the at least one build material application element is positioned downstream of the supply area of the first build material supply device and the build area after completing a respective build material application motion (paving roller 122a moves in direction D1, crossing over first supplying platform 114 and printing platform 112, [0027-29]).
Regarding claim 11, Din as modified teaches wherein the control device is configured to control a motion of the at least one build material application element of the second build material application device from a start position of the at least one build material application element in which the at least one build material application element is positioned upstream of the supply area of the second build material supply device before starting a build material supply motion allowing for supplying build material to the supply area of the first build material supply device towards an end position of the at least one build material application element in which the at least one build material application element is positioned downstream of the supply area of the second build material supply device and the supply area of the first build material supply device after completing a respective build material supply motion (paving roller 122b moves in direction D2, crossing over second supplying platform 116 and first supplying platform 114, [0027-29]).
Regarding claim 12, Din as modified teaches wherein the control device is configured to initiate a build material application motion of the build material application element of the first build material application device and a build material supply motion of the build material application element of the second build material application device at the same time (paving rollers 122a and 122b start moving at the same time, [0028]).
Regarding claim 13, Din as modified teaches wherein the first build material supply device comprises a build material storage unit comprising at least one build material storage element (second recycle tank 119 comprising a tank, [0027], Fig. 1) configured to store build material which is supplied from the first build material supply device (second support platform 116 supports powder which can be stored in second recycle tank 119, supplied by second paving roller 122b, [0027]).
Regarding claim 14, Din as modified teaches wherein the second build material supply device comprises a build material storage unit comprising at least one build material storage element configured to store build material which is supplied from the second build material supply device (first support platform 114 supports powder which can be stored in first recycle tank 118, supplied by first paving roller 122a, [0027]).
Regarding claim 15, Din as modified teaches wherein the build material storage element of the build material storage unit of the first build material supply device comprises a moveably supported build material supply element configured to supply an amount of build material to the supply area of the first build material supply device (second supplying platform 116 is lifted to supply building powder, [0026] [0029])
Regarding claim 16, Din as modified teaches wherein the build material storage element of the build material storage unit of the second build material supply device comprises a moveably supported build material supply element configured to supply an amount of build material to the supply area of the second build material supply device (first supplying platform 114 is lifted to supply building powder, [0026] [0028]).
Regarding claim 17, Din as modified teaches wherein the build material storage element of the build material storage unit of the first build material supply device comprises a first build material receiving volume (volume above second supplying platform 116 constitutes a build material receiving volume, [0029], Fig. 3) and the build material storage element of the build material storage unit of the second build material supply device comprises a second build material receiving volume same or a different to the first build material receiving volume (volume above first supplying platform 114 constitutes a build material receiving volume and it is different from the volume above second supplying platform 116, [0028], Fig. 3).

Regarding claim 18, Din discloses a build material application arrangement for an apparatus for additively manufacturing a three-dimensional object (arrangement for 3-D printing apparatus 100, [0025], Figs. 2-5) formed by successive layerwise selective consolidation of a build material in a build area of the apparatus (dispense bonding material by printing head 124, printing bed 112 constitutes a build area, [0027], Figs. 2-3 and 5), the apparatus comprising: a first build material supply device (second supplying platform 116, [0029], Figs. 2-3) configured to supply an amount of build material (building powder M2, [0027]) to a first build material application device (paving roller 122b, [0029], Figs. 2-5); wherein the first build material application device is configured to move in a first motion path to apply an amount of build material in the build area of the apparatus (paving roller 122b is movable for applying building powder to printing bed 112, [0029]), the build area of the apparatus is arranged within the first motion path (paving roller 122b’s contact with printing bed 112 while in motion constitutes the build area being so arranged, [0029]); and a second build material supply device configured to supply an amount of build material to a second build material application device (first supplying platform 114 supplies powder to paving roller 122a, [0028]), wherein the second build material application device is configured move in a second motion path to to apply an amount of build material to the supply area of the first build material supply device (paving roller 122a applies building powder M1 to second supplying platform 116 while moving above second supplying platform 116, [0028]), the build area of the apparatus is not arranged within the second motion path (paving roller 122a does not contact printing bed 112 while in the motion of the second motion path as recited, [0028]).
Din teaches an apparatus substantially as claimed. Din does not disclose manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of layers of a build material with at least one energy beam in a build area of the apparatus.
However, in the same field of endeavor of additive manufacturing by selectively consolidating powder, ([0061]), Dries teaches manufacturing a three-dimensional object formed by successive layerwise selective irradiation and consolidation of layers of a build material with at least one energy beam in a build area of the apparatus ([0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Din to include a laser for sintering powder instead of depositing a bonding material because [0061] of Dries teaches that these alternatives are art recognized equivalents for consolidating powder.
Regarding claim 20, Din as modified teaches wherein the first build material application device moves in the first motion path simultaneously as the second build material application device moves in the second motion path (consistent with the recitations of parent claim 18, the first motion path is the full movement of paving roller 122b and the second motion path is the full movement of paving roller 122a; as disclosed in [0027-29], both paving rollers are moving simultaneously and printing bed 112 is not arranged within the second motion path because paving roller 122a does not contact printing bed 112).
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
Applicant argues "build material application element" in claims 2-3 and 9-12; and "a moveably supported build material supply element" should not be interpreted under 35 USC 112f. Applicant argues that the absence of means or step means that these claims should be accorded a rebuttable presumption that 35 USC 112f. This argument is not persuasive because such a presumption is rebutted, as noted above, because “element” is a nonce word and they are modified by only functional language that does not denote a structure such as a detent.
Applicant points to Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996), Watts v. XL Sys. Inc., 232 F.3d 877, 880-81 (Fed. Cir. 2000), and Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73 (Fed. Cir. 2003). Granted If persons of ordinary skill in the art reading the specification understand the term to have a sufficiently definite meaning as the name for the structure that performs the function, even when the term covers a broad class of structures or identifies the structures by their function (e.g., "filters," "brakes," "clamp," "screwdriver," and "locks") 35 U.S.C. 112(f) will not apply. Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); CCS Fitness, 288 F.3d at 1369, 62 USPQ2d at 1664; Watts v. XL Sys. Inc., 232 F.3d 877, 880-81, 56 USPQ2d 1836, 1839 (Fed. Cir. 2000); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1888; Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996) ("Many devices take their names from the functions they perform.") The term is not required to denote a specific structure or a precise physical structure to avoid the application of 35 U.S.C. 112(f). See Watts, 232 F.3d at 880, 56 USPQ2d at 1838; Inventio AG v. Thyssenkrupp Elevator Americas Corp., 649 F.3d 1350, 99 USPQ2d 1112 (Fed. Cir. 2011) (holding that the claim terms "modernizing device" and "computing unit" when read in light of the specification connoted sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112, sixth paragraph). The following are examples of structural terms that have been found not to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "circuit," "detent mechanism," "digital detector," "reciprocating member," "connector assembly," "perforation," "sealingly connected joints," and "eyeglass hanger member." See Mass. Inst. of Tech., 462 F.3d at 1355-1356, 80 USPQ2d at 1332 (the court found the recitation of "aesthetic correction circuitry" sufficient to avoid pre-AIA  35 U.S.C. 112, paragraph 6, treatment because the term circuit, combined with a description of the function of the circuit, connoted sufficient structure to one of ordinary skill in the art.); Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1321, 72 USPQ2d 1065, 1071 (Fed. Cir. 2004); Apex, 325 F.3d at 1373, 66 USPQ2d at 1452; Greenberg, 91 F.3d at 1583-84, 39 USPQ2d at 1786; Personalized Media, 161 F.3d at 704-05, 39 USPQ2d at 1786; CCS Fitness, 288 F.3d at 1369-70, 62 USPQ2d at 1664-65; Cole v. Kimberly-Clark Corp., 102 F.3d 524, 531 (Fed. Cir. 1996); Watts, 232 F.3d at 881, 56 USPQ2d at 1839; Al-Site Corp. v. VSI Int’l, Inc., 174 F.3d 1308, 1318-19, 50 USPQ2d 1161, 1166-67 (Fed. Cir. 1999).
However, Applicant does not establish that either "build material application element" or "a moveably supported build material supply element" have a sufficiently definite meaning as the name for the structure that performs the function, such as the “detent mechanism” in Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996).
Applicant also points to Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015). The issue in Williamson was whether a "distributed learning control module" limitation in claims directed to a distributed learning system should be interpreted as a means-plus-function limitation. See Williamson, 792 F.3d at 1347. The Federal Circuit concluded that ‘‘the ‘distributed learning control module’ limitation fails to recite sufficiently definite structure and that the presumption against means-plus function claiming is rebutted." Id. at 1351. In support, the Federal Circuit determined that "the word ‘module’ does not provide any indication of structure because it sets forth the same black box recitation of structure for providing the same specified function as if the term ‘means’ had been used." Id. at 1350–51. This is more analogous to the present issues, as the word “element” does not provide any indication of structure. Further, “build material application element" and "a moveably supported build material supply element" recite a general function like the distributed learning control module.
Applicant argues that persons of ordinary skill in the art would understand each of the contended claim terms to have a sufficiently definite meaning as the name for such structure that performs the claimed function. Applicant does not provide any explanation in support of this assertion. 
Regarding the rejections under 35 USC 112b, Applicant argues the amendments should prompt withdrawal as inappropriate. As noted above, the rejections under 35 USC 112b are in part withdrawn and in part revised in view of the amendment.
Regarding the rejections under 35 USC 103, Applicant makes a conclusory argument that the claims are not obvious over Din in view of Dries. This argument is not persuasive, with the rejection as noted above. Applicant has not argued something more specific to be addressed by this Official Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744  

/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726